Exhibit ESSEX PROPERTY TRUST, INC. AND SUBSIDIARIES Schedule of computation of Ratio and Earnings to Fixed Charges and Preferred Stock Dividends (Dollars in thousands, except ratios) Quarter ended September30, Years ended December 31 2009 2008(1) 2007 2006 2005 2004 Earnings: Income before discontinued operations $ 69 $ 80,860 $ 42,349 $ 32,738 $ 47,266 $ 72,485 Gain on sales of real estate - (4,578 ) - - (6,391 ) (7,909 ) Noncontrolling interest 3,588 22,070 19,999 18,783 20,699 28,106 Interest expense 21,966 85,063 81,993 75,017 72,096 61,623 Total earnings $ 25,623 $ 183,415 $ 144,341 $ 126,538 $ 133,670 $ 154,305 Fixed charges: Interest expense $ 21,966 $ 85,063 $ 81,993 $ 75,017 $ 72,096 $ 61,623 Capitalized interest 2,492 10,908 5,134 3,913 1,100 1,997 Preferred stock dividends 902 9,241 9,174 5,145 1,953 1,952 Perpetual preferred unit distributions 1,575 9,909 10,238 10,238 10,238 14,175 Total fixed charges and preferred stock dividends $ 26,935 $ 115,121 $ 106,539 $ 94,313 $ 85,387 $ 79,747 Ratio of earnings to fixed charges (excluding preferred stock dividends and preferred unit distributions) 1.05 X 1.91 X 1.66 X 1.60 X 1.83 X 2.43 X Ratio of earnings to combined fixed charges and preferred stock dividends N/A(2) X 1.59 X 1.35 X 1.34 X 1.57 X 1.93 X (1) The results of operations for 2008 have been reclassified and restated to reflect discontinued operations and the adoption of the standard entitled "Accounting for Convertible Debt Instruments That May be Settled in Cash Upon Conversion" subsequent to December 31, 2008.The results of operations for 2004 through 2007 have not been reclassified nor restated. (2) Total earnings was less than the fixed charges and preferred stock dividends by $1.3 million, resulting in a ratio of earnings to combined fixed charges and preferred dividends of 0.95 which was less than 1.00 for the quarter ended September 30, 2009.
